DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1, 8 and 15 are amended.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 7 December, 2021, with respect to the 35 USC 103 rejections of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments above are persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims: 

US 10823562 B1: For example, feature details for a stop sign indicating the color “red”, the wording “STOP”, and AV operating parameters “reduce speed to a stop” may be associated with the 3D representation of the roadway feature in the base map

US 20200143585 A1: From this simple principle, a variety of compelling use cases can be considered. Labels (e.g., texts, glyphs, etc.) or images describing a real-world object may be fixed in the world space (e.g., location-aware labels acting as street signs or providing a live map of a bike path), or images fixed to a real-world object as it moves through the space (e.g., a label added to a bus as it going on its route that provides detailed information about its route or capacity).
US 11138747 B1: One way that artificial reality experiences can augment human ability is with computer-generated images and/or text added to the real world, as in an augmented or mixed reality. From this simple principle, a variety of compelling use cases can be considered. Labels (e.g., texts, glyphs, etc.) or images describing a real-world object may be fixed in the world space (e.g., location-aware labels acting as street signs or providing a live map of a bike path), or images fixed to a real-world object as it moves through the space (e.g., a label added to a bus as it going on its route that provides detailed information about its route or capacity). Labels could also be used to help a user navigate through an unfamiliar city (e.g., creating a waypoint for the nearest restroom), or help find a friend in a crowd (e.g., a socially-aware waypoint fixed to another user). Other experiences worth considering may be based on interactions with real-world objects. For example, a user could “project” video onto a wall or screen that allows for the video to be played and visible to only herself or to others with access to a shared augmented space.

“Wearable Urban Mobility Assistive Device for Visually Impaired Pedestrians Using a Smartphone and a Tactile-Foot Interface”, 2021 [does not predate]: This paper reports on the progress of a wearable assistive technology (AT) device designed to enhance the independent, safe, and efficient mobility of blind and visually impaired pedestrians in outdoor environments. Such device exploits the smartphone’s positioning and computing capabilities to locate and guide users along urban settings. The necessary navigation instructions to reach a destination are encoded as vibrating patterns which are conveyed to the user via a foot-placed tactile interface.

Novel indoor navigation system for Visually Impaired and blind people”, 2015: “Visual impairment or vision loss is the main reason for reduced mobility in humans. Visually Impaired (VI) people require continuous assistance during their movement. Researchers and scientists have put many solutions to assist those people in the activities of their daily living (ADL). The current research delivers a novel indoor navigation system for visually impaired people. The proposed solution is designed for indoor use only (house, office, companies, etc.). It provides the visually impaired person the ability to navigate without any other hardware assistance. The proposed system architecture uses a network of IP cameras installed at the ceiling of each room. A remote processing system analyzes-by computer vision algorithms-photos taken from the environment in order to inform the subject about his location and reacts accordingly to deliver the adequate assistance. A guidance algorithm helps him reach his destination using a simple interactive mobile application installed on his smart phone. The proof of concept prototype was designed with one camera on top of a wooden floor model to simulate the system. Results showed good reliability in indoor navigation and obstacles avoidance”

“Electronic Interfaces Aiding the Visually Impaired in Environmental Access, Mobility and Navigation”, 2010: This keynote paper discusses the problem of outdoor mobility of the visually impaired and reviews key assistive technologies aiding the blind in independent travel. Space perception abilities important for mobility of the visually impaired are discussed first and related definitions and basic concepts such as: cognitive mapping, wayfinding and navigation are explained. The main mobility barriers the visually impaired encounter in every day life are pointed out. In this respect special attention is given to the information the blind traveller needs to be safer and more skilful in mobility. Also sensory 

“Computer vision guidance system for indoor navigation of visually impaired people”, 2016: Visually Impaired (VI) and blind people suffer from reduced mobility, as they cannot detect the terrain and their environment. They always need assistance and walking support systems in their daily life. Solutions have been proposed many decades ago and are rapidly improving nowadays due to the technology evolution and integration. A large number of assistance aids have been deployed in real life situations whereas other concepts remained as research ideas. This paper describes a new approach of an ambient navigation system that would help the visually impaired or blind person to move freely indoor (house, office, etc.) without the assistance of anyone. The system is composed of IP cameras attached to the ceiling of each room and the smart phone of the subject is used as human machine interface (HMI). Frames are sent to a computer that analyzes the environment, detects and recognizes objects. A computer vision guidance algorithm is designed to help the user reach his destination (or his personal item) with obstacle detection. The system is commanded by voice messages via a simple mobile application. Feedbacks (alerts, route) are voice messages returns by the application to the user. This system provides a reliable solution to assist those users in their indoor navigation providing them a correct route with obstacle avoidance.

“Drishti: An Integrated Navigation System for Visually Impaired and Disabled”, 2001: Drishti is a wireless pedestrian navigation system. It integrates several technologies including 

“NAVIG: augmented reality guidance system for the visually Impaired”, 2012: This paper presents the overall project design and architecture of the NAVIG system. In addition, details of a new type of detection and localization device are presented. This approach combines a bio-inspired vision system that can recognize and locate objects very quickly and a 3D sound rendering system that is able to perceptually position a sound at the location of the recognized object. This system was developed in relation to guidance directives developed through participative design with potential users and educators for the visually impaired.

“An insight into smartphone‑based assistive solutions for visually impaired and blind people: issues, challenges and opportunities”, 2021 [does not predate]: Blind people are confronting a number of challenges in performing activities of daily life such as reading labels on a product, identification of currency notes, exploring unknown spaces, identifying the appearance of an object of interest, interacting with digital artifacts, operating a smartphone’s user interface and selecting non-visual items on a screen. The emergence of smartphone-based assistive technologies promotes independence, ease of use and usability resulting in improved 

“Feasibility Study of a "Smart" Aid for the Visually Impaired and Blind's Independent Mobility in Outdoor Environments”, 2018: This understanding is later validated using face-to-face interviews, online surveys, and field observations. Based on the understanding, I proposed a design to utilize machine learning mechanisms and computer vision in order to provide real-time and customized support for independent travel in conjunction of use of long white canes. SPATIAL AUDITORY MAPS GENERATION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661